DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 12 April, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  One file was not found in either this application or the parent application.  Thus, it was not considered.

Election/Restrictions
Applicant's election with traverse of the formulation of example 5 and without traverse of group I (formulations) in the replies filed on 18 Nov, 2021 and 18 Jan, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden, as there is no structure claimed.  This is not found persuasive because the functional limitations cover a great deal of chemical space.
Applicants have argued that there is no structure, therefore no search burden.  However, just because there is no structure defined in the claims, it does not mean that there is only one chemical formulation that meets the claim limitations.  The universe of surfactants (required to meet the limitation of “nanomicellular”) is limited only by the ingenuity of the chemist, as is the mobile phase, encapsulated phase, and cosurfactants.  While not all combinations in all ratios will meet the functional limitations of the claim (stable, particle size), the universe of formulations to be considered is almost infinite.
The requirement is still deemed proper and is therefore made FINAL.



Claims Status
Claims 32-55 are pending.
Claims 32, 39, 44, 48, and 52 have been amended.
Claims 39-55 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 Jan, 2022.

Claim Interpretation
	During examination, “about” is interpreted to be ±10%, consistent with applicant’s disclosure (paragraph 39).
	A formulation comprising nanomicelles having a particle size is interpreted as a surfactant formulation containing at least one structure of the claimed size, consistent with the plain language of the claim and the art accepted definition of micelle.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 32-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
There are two issues at question.  The first is if a person of skill in the art could a priori determine which formulations meet the nanomicelle size limitations.  The second is if a person of skill in the art could determine if a formulation was stable.


(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
Applicants have claimed a nanomicellular formulation comprising particles of a defined size, with a dependent claim requiring that the formulation be stable.  This requires that the formulation meet the functional requirements of a given size, and stability.  However, applicants have not discussed how to meet these requirements.  A person of skill in the art would not know what chemical/physical/structural requirements are necessary to meet the functional limitations.  In essence, applicants have claimed their invention by function.  That is not sufficient to meet the written description requirement.
Despite research going back many decades, the basic science of surfactants is still being worked out.  de Aguiar et al (J. Am. Chem. Soc. (2010) 132 p2122-2123) show that a basic principle of surfactant chemistry does not apply in a common system.  When SDS, a very well studied surfactant, is used to stabilize an emulsion, the interfacial tension is not reduced, in contrast to planar systems, and it is not clear how the surfactant is stabilizing the droplets (p2123, 2nd column, 2nd paragraph).  Note that stabilization is linked with particle size, as unstable particles will coagulate.  Tostado et al (Langmuir (2012) 28 p3120-3128) studied the well studied SDS-PEG combination (p3120, 2nd column, 1st paragraph).  Depending on the MW of the PEG, the droplet size varied considerably, even for the same amount of PEG (p3127, 2nd column, 2nd paragraph).  However, the exact mechanism of the SDS-PEG interaction in solubilization, despite being well studied, is still not clear (p3127, 2nd column, 3d paragraph).  
Gupta et al (Langmuir (2016) 32 p11551-11559) discusses a different method of making nanodroplets (abstract).  Note that, at a time very close to the priority date of applicant’s invention, the ability to predict the size of the droplets formed was very poor (compare the predicted vs experimental sizes in fig 5a, p11556, bottom of page). Note that, while the experimental sizes are on the high end of what applicants have claimed, this method, 
With regards to stability, it is well known that stability of polypeptide formulations is empirical.  Izutsu (in Therapeutic Proteins (2005) ISBN 1-58829-390-4) teaches typical formulation development for polypeptides; this is an iterative empirical method (p289-290).  While the effects of various excipients are known qualitatively (section 3.3, p290-291), the methodology clearly shows that how they interact with a given formulation requires optimization.
This is supported by the references cited by applicants in their IDS.  Of the US patent documents cited, 88% mention stability.  This clearly shows that, while there has been extensive research on stability of cyclosporine formulations, it is not possible to predict a priori if a given formulation will be stable.
(d)representative number of samples:  Applicants give a relatively large number of formulations described using open language (i.e. allowing other components) (paragraphs 66-75), but it is not clear if these formulations meet the claim limitations.  A more detailed formulation is given (paragraphs 79, 140) (which is presumed to meet the claim limitations as it is applicant’s elected species), but there is no actual testing of the formulation, nor is there any discussion of how to modify the formulation and maintain the required functional limitations.  A person of skill in the art cannot extrapolate from this example to all (or even a significant fraction) of the formulations that will meet the functional requirements.  Thus, the claims lack written description.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection

Claim 32, and claims dependent on it, require that the formulation have a given particle size.  However, they have not described the conditions under which the test is conducted.  Mohajeri et al (E-J Chem (2012) 9(4) p2268-2274) discloses that the hydrogen bonding in non-ionic surfactants, which is the basis of the hydrophilicity of these molecules, becomes less potent upon heating (p22269, 3d paragraph).  This will reasonably affect the particle size, for example.  This means that, for example, it is perfectly possible that a formulation will meet the size limitations of the claims at one temperature, but not another.  But it is the same formulation.  If a given formulation can both meet and not meet the claim limitations, it is not clear if the formulation reads on the claims.

second rejection
Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 requires that the entrapment efficiency be 100%.  This parameter is described as the amount of the cyclosporine in the formulation (presumably after purifying out all of the drug not in the nanoemulsion droplets) compared to how much cyclosporine was added during formulation (paragraph 133). The issue is that this is a result of the process used to make the formulation, while this claim is a product claim.  Process parameters, unless they affect the structure of a product, are not limiting to product claims (MPEP 2113).  It is unclear how the process parameter is reflected in the formulation, i.e. what features the formulation must have to meet the limitation, rendering the claim indefinite.

third rejection
Claim 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al (US 20140057854, cited by applicants) in view of Kymionis et al (Clin. Ophthalmol. (2008) 2(4) p829-836, cited by applicants).
Claims 32-38 are drawn to cyclosporine formulations.

Mitra et al describe (paragraph 186) a mixed nanomicellular cyclosporine formulation formulation, made by dissolving a drug, HCO-40 (considered the same as hydrogenated 40 polyoxyl caster oil) and octoxynol-40 in ethanol, evaporating off the solvent, then mixing in a formulation of phosphates, sodium chloride and cyclosporine.  The two containers were mixed, then PVP K90 (povidone K90) in water was added, followed by dilution to an appropriate volume (paragraph 186).  Note that these are the same ingredients as applicant’s elected species.  The HCO-40 is described as useful in some embodiments at a concentration between 0.5 and 2% (paragraph 11), while the octoxynol-40 is disclosed to be useful in some embodiments at a concentration between 0.005 and 0.5% (paragraph 7) or about 0.05% (paragraph 11).  The active agent can be at least about 0.09% or between 0.08 and 0.12% (paragraph 6).  Tonicity adjustment can use sodium chloride, with a total tonicity about 250-350 mOsmol/kg (paragraph 65), and a bioadhesive polymer, such as PVP, at a concentration of about 0.1 to 5% (w/v).  Note that, while the reference does not discuss the droplet size of this formulation, other nanomicellular formulations have a droplet size of around 20 nm (tables 3a and 3b, paragraph 184).  pH can be about 6.6 to about 7 (paragraph 64).  The formulations are stable at 40°C (paragraph 6).
The difference between this reference and the instant claims is that this reference gives a range, rather than the narrower range claimed by applicants, so obviousness is a better fit than anticipation.
Kymionis et al describe cyclosporine to treat dry eye (title).  A study varying the concentration of cyclosporine found that 0.1% (very close to the 0.09% claimed by applicants) seemed to produce the most consistent improvements in subjective and objective end points (p833, 1st column, 1st paragraph).  This reference teaches using cyclosporine at concentrations similar to those claimed by applicants.  This reference renders obvious concentrations very similar to those of applicants for cyclosporine.
Mitra et al discusses the same ingredients as applicant’s elected species, and concentration ranges that overlap with that invention (including pH), and Kymionis et al give a starting point for such optimization, rendering them obvious.  Alternatively, differences in concentration, absent secondary considerations, are not considered a 
As this is applicant’s elected formulation, it is presumed to meet the limitations of encapsulation efficiency, rendering obvious claim 33.
Mitra et al states that the formulations are stable at 40°C, rendering obvious claim 34.
While the average particle size is around 20 nm, it is reasonable to assume some polydispersity, which will have at least some particles of around 15 nm.  Thus, the combination of references render obvious claim 37.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 12, and 18 of U.S. Patent No. 8,980,839 (cited by applicants). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.
Competing claim 1 requires an aqueous ophthalmic solution, comprising surfactants and cyclosporine, with claim 5 specifying the surfactants and a concentration range.  Competing claim 12 specifies that the concentration of cyclosporine be within a range that encompasses that claimed by applicants, while competing claim 18 specifies a nanomicellular formulation.  Note that, if a pH is not indicated, it is assumed to be close to neutral.  As this formulation describes every feature required to meet the functional limitations of the claims, it will necessarily do so.

second rejection
Claims 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 10 of U.S. Patent No. 9,937,225 (cited by applicants). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.
Competing claim 1 requires an aqueous nanomicellular ophthalmic solution, comprising the same surfactants as applicant’s elected species and cyclosporine, with claim 5 specifying a concentration range of the surfactants.  Competing claim 10 specifies that the concentration of cyclosporine be within a range that encompasses that claimed by applicants.

third rejection
Claims 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 3 of U.S. Patent No. 10,918,694. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.  This application is the parent application to the instant claims.  While applicants have claimed the instant application is a divisional, the elected group would be in the same group elected by applicants for the parent application, and .
Competing claim 1 describes applicant’s elected formulation with a pH between 5 and 8, while competing claim 2 gives the concentration of about 0.09%.  Competing claim 3 gives a narrower pH range between 6.6 and 7.  As this is the same invention, it will necessarily have the same properties as the compounds of the instant claims.

fourth rejection
Claims 32-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/228,480 (US 20210338769) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.
Competing claim 1 describes a pharmaceutical composition comprising a pharmaceutical agent and surfactants.  Competing claim 2 specifies that the pharmaceutical agent can be cyclosporine, while competing claim 3 requires a clear solution (i.e. nanomicellular).  While the concentration of the cyclosporine is not given, this is not a patentable distinction absent secondary considerations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

fifth rejection
Claims 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 8,435,544 (cited by applicants). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.
Competing claim 1 describes a pharmaceutical composition comprising a pharmaceutical agent and surfactants.  Competing claim 2 specifies that the pharmaceutical agent can be cyclosporine, while competing claim 4 requires a clear solution (i.e. nanomicellular).  While the concentration of the cyclosporine is not given, this is not a patentable distinction absent secondary considerations.

sixth rejection
Claims 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of U.S. Patent No. 8,535,694 (cited by applicants). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.
Competing claim 16 describes a method of making a pharmaceutical composition comprising a pharmaceutical agent and surfactants, very similar to that described in applicant’s disclosure.  Competing claim 18 specifies that the pharmaceutical agent can be cyclosporine, while competing claim 17 describes the surfactants used.  While the concentration of the cyclosporine is not given, this is not a patentable distinction absent secondary considerations.

seventh rejection
Claims 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,265,375. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.
Competing claim 1 describes a pharmaceutical composition comprising a pharmaceutical agent and surfactants.  Competing claim 2 specifies that the pharmaceutical agent can be cyclosporine, while competing claim 3 requires a clear solution (i.e. nanomicellular).  While the concentration of the cyclosporine is not given, this is not a patentable distinction absent secondary considerations.

eighth rejection
Claims 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,265,375. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.
Claim 8 describes a formulation with cyclosporine and various surfactants.  The concentration ranges are not considered a patentable distinction, and, as this formulation has every structural feature that applicants state are require for the functional limitations, it will meet those as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658